t c summary opinion united_states tax_court farrokh and marianne b peimani petitioners v commissioner of internal revenue respondent docket no 8299-10s filed date farrokh and marianne b peimani pro sese sarah e sexton for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a deduction for a downpayment loss and certain deductions claimed on schedule c profit or loss from business background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they filed their petition mr peimani petitioner was a rental and mortgage broker in he signed a real_estate sales contract with itc homes inc itc for the construction of a house on the contract lawyers title agency of arizona l l c lawyers title is listed as the trustee for itc paragraph of the sales contract is entitled remedies and states the following in the event that seller materially fails to comply with any of the terms of this agreement purchaser shall provide seller with written notice of such failure seller shall have thirty days from the date of receipt of the written notice to substantially remedy the obligation in 1other adjustments made by respondent are computational and will not be discussed 2marianne peimani signed the petition and the stipulation of facts but did not appear at trial the event the thirty days passes sic without remedy of the obligation seller shall be in default and purchaser shall have two remedies specific performance requiring seller to sell the property or cancel the agreement and have all monies paid under this agreement refunded to purchaser attached to the sales contract is an addendum for the purchase of an additional house being constructed by itc the addendum references two additional contracts for two other houses petitioner contracted with itc to build all of petitioner’s dealings with itc and lawyers title were as a private investor and not in his capacity as a mortgage broker petitioner wrote three dollar_figure checks to lawyers title in petitioner wrote one dollar_figure check to itc in the memo lines on all four checks reference the houses petitioner contracted with itc to build the houses for which petitioner contracted were never constructed petitioner did not provide written notice of a failure to comply with the terms of the contract to itc or lawyers title nor did he file suit against either entity for breach of contract or to collect any debt itc voluntarily filed for chapter bankruptcy in date itc converted its bankruptcy proceedings to chapter bankruptcy proceedings in date lawyers title is an 3generally under ch proceedings a business is reorganized and continues to operate under ch proceedings a business ceases operations and is liquidated see fla dept of revenue v piccadilly cafeterias inc 554_us_33 n affiliate of landamerica financial group inc landamerica landamerica filed for chapter bankruptcy in date petitioner was not listed as a creditor in any of the bankruptcy proceedings petitioners reported a dollar_figure downpayment loss on line other income on their federal_income_tax return for money petitioner paid to lawyers title and itc in and petitioners reported income and expenses from petitioner’s brokerage business on schedule c for petitioners claimed a deduction for legal and professional services expenses of dollar_figure petitioners also claimed a deduction for other expenses of dollar_figure petitioners listed the other expenses as appraisal reports credit reports dues and subs telephone and fax educational courses postage marketing bank charges auto expenses laundry and uniforms and miscellaneous respondent mailed petitioners a notice_of_deficiency that disallowed the downpayment loss in full respondent also disallowed dollar_figure of petitioners’ claimed deduction for legal and 4petitioner’s four checks written to itc and lawyers title totaling dollar_figure were entered into evidence petitioner also entered into evidence checks written to a mortgage company whose name is illegible and carte bella by del webb for dollar_figure and dollar_figure respectively it is not clear what relation if any these checks have to petitioner’s reported downpayment loss even if these checks are added to the amounts paid to itc and lawyers title the total does not equal the claimed deduction of dollar_figure there is no explanation in the record for the difference professional services expenses and dollar_figure of petitioners’ claimed deduction for other expenses the dollar_figure of other expenses comprises dollar_figure for appraisal reports dollar_figure for telephone and fax and dollar_figure for auto i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 the burden_of_proof for factual matters may be shifted to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir ii petitioners’ reported downpayment lo sec_5 sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals as relevant here the deduction is limited to losses_incurred in a transaction entered into for profit sec_165 in order for the loss to be deductible it must be evidenced by a closed and completed transaction fixed by an identifiable_event and actually sustained during the taxable_year sec_1_165-1 income_tax regs sec_166 allows an individual a deduction from ordinary_income for any business debt that becomes wholly or partially worthless during the taxable_year sec_166 d a to deduct a business_bad_debt the taxpayer must establish among other requirements that he was engaged in a trade_or_business and the acquisition or worthlessness of the debt was proximately related to the conduct of the trade_or_business 405_us_93 sec_1_166-5 income_tax regs the term nonbusiness_bad_debt is defined as a debt other than a debt created or acquired in connection with the taxpayer’ sec_5petitioners’ and respondent’s arguments centered around petitioners’ deduction as a loss under sec_165 it is possible that petitioners’ deduction could be allowed instead under sec_166 the court construes a pro_se litigant’s petition broadly see rule d lukovsky v commissioner tcmemo_2010_117 citing 404_us_519 therefore we will discuss the law under both code sections trade_or_business or a loss from the worthlessness of a debt that is incurred in the taxpayer’s trade_or_business sec_166 the loss from a nonbusiness_bad_debt that becomes wholly worthless within the year is treated as a loss arising from the sale_or_exchange of a capital_asset held for less than year and is deductible subject_to certain limitations sec_166 sec_1_166-5 income_tax regs the taxpayer must show identifiable events to prove the worthlessness of a debt john v commissioner tcmemo_2004_257 citing 274_us_398 only a bona_fide debt qualifies for the bad_debt deduction sec_1_166-1 income_tax regs a bona_fide debt is one that arises from a debtor-creditor relationship based upon a valid enforceable obligation to pay a fixed or determinable sum of money id see also 12_tc_1158 affd 192_f2d_391 2d cir the obligation to provide services by itself does not create a debtor-creditor relationship schneider v commissioner tcmemo_1981_603 citing 275_us_243 bad_debts and losses are mutually exclusive 292_us_182 we need not decide whether petitioners’ reported downpayment loss is a sec_165 loss or a sec_166 nonbusiness_bad_debt it falls outside either section because there is no identifiable_event for the deduction in see john v commissioner supra sec_1_165-1 income_tax regs petitioners’ argument that the deduction was proper in rests upon the assertion that both itc and lawyers title were bankrupt that year although itc filed for chapter bankruptcy in it was still in operation and did not liquidate through bankruptcy until lawyers title’s affiliate landamerica did not file for chapter bankruptcy until petitioners have not shown either that the investment became worthless by an identifiable_event in or that a closed and completed transaction fixed by an identifiable_event occurred in therefore respondent’s determination to disallow petitioners’ downpayment loss is sustained iii petitioners’ claimed schedule c deductions sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses 6the court notes that petitioner was not listed as a creditor in any of the bankruptcy proceedings and that he did not initiate legal proceedings against either itc or lawyers title for breach of contract or to collect any debt see 79_f2d_391 10th cir taxpayer who declines to enforce a valid claim cannot then assert that he has sustained a loss as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the court may not estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 requires strict substantiation for expenses relating to any sec_280f listed_property sec_274 a passenger_automobile is listed_property sec_280f sec_274 and the regulations thereunder require taxpayers to substantiate automobile expenses by adequate_records or sufficient evidence establishing the amount of each expense the mileage for each business use and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the expense to corroborate the taxpayer’s own testimony see sec_1_274-5t temporary income_tax regs fed reg date sec_274 supersedes the cohan doctrine id in the absence of evidence establishing the elements of the expenditure or use deductions must be disallowed entirely sec_274 sanford v commissioner supra pincite a petitioners’ legal and professional services expenses appraisal reports expenses and telephone and fax expenses petitioner entered into evidence canceled checks for expenses related to legal and professional services appraisal reports and his telephone and fax usage the canceled checks for the legal and professional services expenses totaled dollar_figure which is the amount of legal and professional services expenses respondent allowed the canceled checks for the appraisal reports expenses totaled dollar_figure which is the amount of appraisal reports expenses respondent allowed the canceled checks for the telephone and fax expenses totaled dollar_figure which is less than the amount of telephone and fax expenses respondent allowed petitioners have failed to substantiate any legal and professional services appraisal reports or telephone and fax expenses in excess of those already allowed therefore respondent’s determination to disallow dollar_figure of petitioners’ claimed deductions for legal and professional services expenses dollar_figure of appraisal reports expenses and dollar_figure of telephone and fax expenses is sustained b petitioners’ auto expenses petitioners also claimed a deduction for auto expenses of dollar_figure under other expenses on schedule c respondent disallowed dollar_figure of petitioners’ auto expenses petitioner’s mileage log was entered into evidence the log is a table and includes cells for the date of each trip day of the week of each trip vehicle used for each trip geographical destination of each trip mileage for each trip and total mileage for each day an additional cell labeled home-work-home is included and the mileage listed under that title is included in petitioner’s total mileage for each day petitioners cannot include the mileage from petitioner’s home to his office as a business_expense because that mileage is considered a nondeductible personal commuting expense see 326_us_465 73_tc_766 sec_1_262-1 income_tax regs for the other mileage listed in petitioner’s mileage log no business_purpose is given for any of the trips see sanford v commissioner supra pincite petitioners have failed to substantiate their auto expenses beyond what respondent has already allowed therefore respondent’s determination to disallow dollar_figure of petitioners’ claimed deduction for auto expenses is sustained conclusion petitioners have failed to substantiate their reported downpayment loss or any deductions for expenses claimed on schedule c beyond what respondent has already allowed we have considered petitioners’ arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 7petitioner testified that he had clients in northern california as well as southern california and that he had to meet with them petitioner’s testimony about the business_purpose for each of his trips did not clarify that each trip was for business
